DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because it depends from itself.  Appropriate correction is required.
Claim 18 is objected to under 37 CFR 1.75 as being a duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 16 is objected to for unclear claim dependence. Although the claim states that it depends on claim 14, the preamble matches that of claim 22.  It will be assumed that claim 16 is meant to depend from claim 22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 14 recites the limitations "said fourth layer" and “said first, second, or third layers” in the final clause.  There is insufficient antecedent basis for this limitation in the claim.  It will be assumed that the fourth layer is intended to mean the surface functional layer.  The first through third layers would appear to be the substrate, phosphor, and filter/blocking layers, but because the claim requires specific stacked configuration only the filter layer will be directly affected by the surface functional layer.
Claim 22 recites the limitations "said material characteristic layer" in the final clause.  Claims 23 also recites the limitation “said material characteristic layer”.  There is insufficient antecedent basis for this limitation in the claims.  It will be assumed that applicant intended to mean the surface functional layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, & 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0246388 (Cheon et al.) in view of US 2019/0039349 (Shoda et al.)
Regarding claim 1, Cheon et al. discloses a short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy comprising: a flexible or elastic substrate for securing to or 
Cheon et al. does not disclose the blocking layer having one or more components that adjust surface sheen, repel dust or debris, or combinations thereof. Shoda et al. discloses a wavelength converter with a layer having one or more components that adjust surface sheen, repel dust or debris, or combinations thereof (fig. 5, element 7, wherein ‘The coating layer (matte layer) 7 is provided on a second surface of the second substrate 2a to exhibit one or more optical functions, antistatic functions or scratch prevention functions, and is the outermost surface of the light-emitter protective film 10.’ P 88).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Cheon et al. to include the mattifying and antistatic components of Shoda et al. in the electromagnetic energy blocking layer to prevent unwanted sheen and/or prevent dust build-up.
Regarding claim 2, Cheon et al. in view of Shoda et al. discloses the short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an 
Regarding claim 3, Cheon et al. in view of Shoda et al. discloses the short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy according to Claim 1, wherein said electromagnetic energy blocking member is a visible light filter configured to render said emission source invisible to an eye or a visible detection system (‘The optical filter layer prevents the residual light from the excitation source that was not absorbed by the converting layer from being emitted’ Abstract, wherein ‘the long pass filter may be chosen to allow passage of wavelength of 900 nm or more’ P 41).
Regarding claim 5, Cheon et al. in view of Shoda et al. discloses the short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy according to Claim 1, wherein said electromagnetic energy blocking member is one or more wavelength-blocking optical filters configured to at least partially block emissions of NIR light, visible light, or 
Regarding claim 7, Cheon et al. in view of Shoda et al. discloses the short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy according to Claim 1, wherein said phosphor emits SWIR when excited by visible or ultraviolet light (fig. 1a, element 13, wherein ‘In other embodiments, the quantum dots emit at 1450-1650 nm, 1700-2100 nm ...’ P 37, wherein ‘The underlying excitation source is preferably an OLED or LCD where each pixel in the array is addressed (passively and actively addressed) and emits a short wavelength, wherein the short wavelength may be in the visible, ultraviolet or infrared portion of the electromagnetic spectrum.’ P 21).
Regarding claim 8, Cheon et al. in view of Shoda et al. discloses the short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy according to Claim 1, wherein said substrate is a laminar material in the form of a sheet or roll (‘wherein the substrate is a plate, sheet, film of plastic, silicone, glass, or any suitable combination thereof.’ claim 10).
Regarding claim 9, Cheon et al. in view of Shoda et al. discloses the short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy according to Claim 1, wherein said substrate material is stretchable to cover at least a portion of said emission source 
Regarding claim 10, Cheon et al. in view of Shoda et al. discloses the short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy according to Claim 1, further including a securing member (‘In this embodiment, the down converting layer is applied to the upper surface of the excitation source or to the lower surface of the optical filter layer, or is a stand alone film or plate that is affixed to the underlying excitation source.’ P 47).
Regarding claim 11, Cheon et al. in view of Shoda et al. discloses the claimed invention except for an adhesive.  However, adhesives are common in the art and it would be been obvious to a person having ordinary skill in the art at the time the application was filed to use an adhesive to attach the system to the underlying emission source.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. in view of Shoda et al. as applied to claim 1 above, and further in view of US 2019/0119509 (Zheng et al.).
Regarding claim 12, Cheon et al. in view of Shoda et al. discloses the claimed invention except for UV light stabilizers or UV light absorbers.  Zheng et al. disclose an electromagnetic energy blocking layer including UV light stabilizers or UV light absorbers (‘The infrared blocking layer can comprise an ultraviolet light absorbing agent.’ P 23).  It would have been obvious to a person having ordinary skill in the art at .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. in view of Shoda et al. as applied to claim 1 above, and further in view of US 2017/0041560 (Gotoh et al.).
Regarding claim 20, Cheon et al. in view of Shoda et al. discloses the claimed invention except for configuring to provide an emission spectra fingerprint.  Gotoh et al. discloses the use of electromagnetic energy blocking layers to provide an emission spectra fingerprint (‘By layering filters having spectrum characteristics as shown in FIGS. 33(a) and 33(b), it is possible to obtain spectrum characteristics indicating transmission of a visible light region and an infrared region as shown in FIG. 33(c).’ P 316).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system of Cheon et al. in view of Shoda et al. to form a filter with characteristic transmission spectra as in Gotoh et al. so that specific information about the emission source could still be determined even while blocking most of the transmission in the specified bands.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 & 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,746,377 in view of US 2019/0039349 (Shoda et al.).
Regarding claim 1, the patented claim discloses a short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy comprising: a flexible or elastic substrate for securing to or covering an emission source emitting electromagnetic energy, said flexible or elastic substrate configured to be stretched to fit a desired surface comprising an emission source emitting electromagnetic energy; a phosphor material layer located on or applied to said flexible or elastic substrate; and an electromagnetic energy blocking layer located on or applied to said phosphor material layer, said electromagnetic energy blocking layer configured to block emissions of NIR energy, or NIR and visible energy or actinic energy.
The patented claim does not disclose said electromagnetic energy blocking layer having one or more components that adjust surface sheen, repel dust or debris, or combinations thereof.  Shoda et al. discloses a wavelength converter with a layer having one or more components that adjust surface sheen, repel dust or debris, or combinations thereof (fig. 5, element 7, wherein ‘The coating layer (matte layer) 7 is provided on a second surface of the second substrate 2a to exhibit one or more optical functions, antistatic functions or scratch prevention functions, and is the outermost 
Regarding claim 2, the patented claim in view of Shoda et al. disclose the short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy according to Claim 1, wherein said electromagnetic energy blocking layer is configured to block energy in the near-infrared, ultraviolet or visible energy bands (patented claim).  The patented claim does not specify that the layer blocks less than 100%, this is merely a smaller scope that is fully within the original scope.
Claims 3-11 & 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 9-12, & 17 of U.S. Patent No. 10,746,377, respectively, in view of US 2019/0039349 (Shoda et al.).
Regarding claims 3-11 & 13, these are identical to the patented claims except the difference noted in the parent claims above.
Claims 14 & 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,746,377 in view of US 2019/0039349 (Shoda et al.).
Regarding claim 14, the patented claim discloses a short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy comprising: a flexible or elastic substrate for securing 
The patented claim does not disclose a surface functional layer located on or applied to said electromagnetic blocking layer, said fourth layer configured to block actinic light, adjust surface sheen, reduce tackiness, provide scratch resistance to the said first, second or third layers, or combinations thereof.  Shoda et al. discloses a wavelength converter with a layer configured to block actinic light, adjust surface sheen, reduce tackiness, provide scratch resistance, or combinations thereof (fig. 5, element 7, wherein ‘The coating layer (matte layer) 7 is provided on a second surface of the second substrate 2a to exhibit one or more optical functions, antistatic functions or scratch prevention functions, and is the outermost surface of the light-emitter protective film 10.’ P 88).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the patented claim to include the mattifying and/or scratch resistant layer of Shoda et al. in the electromagnetic energy blocking layer to prevent unwanted sheen and/or protect from abrasion.
Regarding claim 15, the patented claim in view of Shoda et al. disclose the short wavelength infrared (SWIR) energy emitting system for producing SWIR energy from an emission source emitting electromagnetic energy according to Claim 1, wherein said electromagnetic energy blocking layer is configured to block energy in the near-infrared, .
Claims 17 & 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,746,377, in view of US 2019/0039349 (Shoda et al.).
Regarding claims 17 & 18, these are identical to the patented claim except the difference noted in the parent claim above.
Claims 12 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5 of U.S. Patent No. 10,746,377, in view of US 2019/0039349 (Shoda et al.) and US 2019/0119509 (Zheng et al.).
Regarding claims 12 & 19, the patented claims in view of Shoda et al. disclose the claimed invention except for UV light stabilizers or UV light absorbers.  Zheng et al. disclose an electromagnetic energy blocking layer including UV light stabilizers or UV light absorbers (‘The infrared blocking layer can comprise an ultraviolet light absorbing agent.’ P 23).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the systems of the patented claims in view of Shoda et al. to include the UV absorbers of Zheng et al. to protect the rest of the system from degradation caused by UV light, as noted in Zheng et al. (‘The UV absorbing molecules can help to protect the underlying plastic panel and conductive mixture from degradation caused by exposure to the outdoor environment.’ P 40).
Claims 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5 of U.S. Patent No. 10,746,377, in view of US 2019/0039349 (Shoda et al.) and US 2017/0041560 (Gotoh et al.).
Regarding claims 20-21, the patented claims in view of Shoda et al. disclose the claimed invention except for configuring to provide an emission spectra fingerprint.  Gotoh et al. discloses the use of electromagnetic energy blocking layers to provide an emission spectra fingerprint (‘By layering filters having spectrum characteristics as shown in FIGS. 33(a) and 33(b), it is possible to obtain spectrum characteristics indicating transmission of a visible light region and an infrared region as shown in FIG. 33(c).’ P 316).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system of claims 1 & 5 to form a filter with characteristic transmission spectra as in Gotoh et al. so that specific information about the emission source could still be determined even while blocking most of the transmission in the specified bands.
Claims 22 & 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,746,377 in view of US 2019/0039349 (Shoda et al.).
Regarding claim 22, the patented claim discloses a material for converting visible or ultraviolet light to short wavelength infrared (SWIR) energy comprising: a flexible or elastic substrate for delivering said material to a source of visible or ultraviolet light, said flexible or elastic substrate configured to be stretched to cover a surface having an emission source emitting electromagnetic energy or an object emitting electromagnetic energy; a phosphor layer which emits SWIR energy when exposed to visible or 
The patented claim does not disclose a surface functional layer located on or applied to said filter layer, said material characteristic layer having one or more components that adjust surface sheen, repel dust or debris, or combinations thereof. Shoda et al. discloses a wavelength converter with a layer having one or more components that adjust surface sheen, repel dust or debris, or combinations thereof (fig. 5, element 7, wherein ‘The coating layer (matte layer) 7 is provided on a second surface of the second substrate 2a to exhibit one or more optical functions, antistatic functions or scratch prevention functions, and is the outermost surface of the light-emitter protective film 10.’ P 88).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the patented claim to include the mattifying and/or antistatic layer of Shoda et al. in the electromagnetic energy blocking layer to prevent unwanted sheen and/or prevent dust build-up.
Regarding claim 23, the patented claim in view of Shoda et al. discloses the claimed invention except for said filter layer or said material characteristic layer is further configured to block visible light or ultraviolet light.  However, filtering visible or ultraviolet light along with the NIR filtering is obvious since the source is visible or ultraviolet light and such light may be undesirable.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,746,377, in view of US 2019/0039349 (Shoda et al.).
Regarding claim 16, it is identical to the patented claim except the difference noted in the parent claim above.
Allowable Subject Matter
The following would be allowable if a terminal disclaimer is filed to overcome the double patenting rejections.
Claims 4, 6, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the system of claim 1 where the electromagnetic energy blocking member blocks NIR light configured to render the emission source to NIR detection systems.  It would not have been obvious to modify Cheon et al. to block NIR emissions because Cheon is directed to making the emission visible to NIR viewing equipment.
Claims 14-23 are also allowable for essential the same reason, as the independent claims require that the blocking layer be configured to block NIR energy or NIR and visible energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881